DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-15 and 17-18 are pending.
Claims 3 and 16 are cancelled.
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections. 

Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-15 and 17-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wang et al. (CN 103414171) discloses a measuring three-phase current and zero-sequence current of a wind farm grid-connected power plant protected integrated circuit. The spaced fault protection configuration is set for direct current quick-break protection. The wind farm grid-connected transformer substation bus voltage is measured. The circuit design for automatic three-phase re-closing of the wind generating set is established based on the spaced fault protection configuration and bus voltage, Menke (USPGPUB 2016/0069326) discloses a system and method for operating a wind turbine in response to one or more grid events or faults occurring in a power grid. The method includes monitoring, via one or more sensors, a grid voltage of the power grid so as to detect one or more grid events occurring in the power grid. In response to detecting at least one grid event, a controller determines an operating catch point for the wind turbine component and applies a torque demand to the wind turbine component when the operating catch point is reached. Further, the torque demand may be based on an initial torque demand acting on the wind turbine component before the one or more grid events occurred. Therefore, applying the torque demand to the wind turbine component is configured to reduce oscillations occurring in the component caused by one or more grid faults, and Piechta et al. (USPPUB 2016/0122945) disclosed an agitator is rotated inside mixing chamber. The axial fluid flow is disrupted with the transverse baffle and the agitator baffle. The flowable material is forced inside mixing chamber to travel through the gap. A short delignification reaction in mixing chamber is carried out so as to break bonds between lignin and paper pulp and to dissolve lignin. A delignified paper pulp mixture is formed. The delignified paper pulp mixture is removed from mixing chamber though the outlet, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, wind turbine generator connected to a power network to account for recurring voltage faults on the power network caused by automatic reclosure of at least one circuit breaker following a short-circuit, the method comprising: identifying a deviation of voltage level of the power network from a normal operational voltage level of the power network; determining that the identified deviation fulfils criteria for automatic reclosure; and operating the wind turbine generator in a recurring fault mode if automatic reclosure criteria are fulfilled, wherein in operating the wind turbine generator in recurring fault mode, the method comprises: monitoring a recovery of a voltage level from the deviation; categorising the recovery of the voltage as one of at least a strong recovery or a weak recovery by: applying one or more tests to the recovery, wherein the recovery is a strong recovery when the recovery passes at least one test of the one or more tests, wherein the recovery is a weak recovery when the recovery does not pass one or more of the tests; and implementing a ride-through protocol according to the category of the recovery.
Claim 17, a communication network and/or stored on a machine readable medium, comprising program code instructions for implementing an operation of a wind turbine generator connected to a power network to account for recurring voltage faults on the power network caused by automatic reclosure of at least one circuit breaker following a short- circuit, the operation comprising: identifying a deviation of voltage level of the power network from a normal operational voltage level of the power network; determining that the identified deviation fulfils criteria for automatic reclosure; and operating the wind turbine generator in a recurring fault mode if automatic reclosure criteria are fulfilled, wherein in operating the wind turbine generator in recurring fault mode, wherein the operating comprises: monitoring [[the ]]a recovery of the voltage level from the deviation; categorising the recovery of the voltage as one of at least a strong recovery or a weak recovery by: applying one or more tests to the recovery, wherein the recovery is a strong recovery when the recovery passes at least one test of the one or more tests, wherein the recovery is a weak recovery when the recovery does not pass one or more of the tests; and implementing a ride-through protocol according to the category of the recovery.
Claim 18, a wind turbine generator connected to a power network; and a wind turbine controller configured to perform an operation of the wind turbine generator to account for recurring voltage faults on the power network caused by automatic reclosure of at least one circuit breaker following a short-circuit, the operation comprising: identifying a deviation of voltage level of the power network from a normal operational voltage level of the power network; determining that the identified deviation fulfils criteria for automatic reclosure; and operating the wind turbine generator in a recurring fault mode if automatic reclosure criteria are fulfilled, wherein in operating the wind turbine generator in recurring fault mode, wherein the operating comprises: monitoring [[the ]]a recovery of the voltage level from the deviation; categorising the recovery of the voltage as one of at least a strong recovery or a weak recovery by:  applying one or more tests to the recovery, wherein the recovery is a  strong recovery when the recovery passes at least one test of the one or more tests, wherein the recovery is a weak recovery when the recovery does not pass one or more of the tests; and implementing a ride-through protocol according to the category of the recovery.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119